  Case: 1:17-md-02804-DAP Doc #: 2709 Filed: 10/03/19 1 of 4. PageID #: 419144



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                           ) MDL 2804
OPIATE LITIGATION                                     ) Case No. 1:17-md-2804
                                                      ) Judge Dan Aaron Polster
                                                      )
                                                      )
                                                      ) ORDER RE: PUBLIC AND
                                                      ) MEDIA LOGISTICS
                                                      )
                                                      )
                                                      )

       To ensure that the trial of this matter is conducted in a decorous manner, that the parties
receive a fair trial, and that the public and media are given appropriate access to the proceedings,
the Court hereby orders the following:

       1.      Pursuant to Federal Rule of Criminal Procedure 53, Local Civil Rule 83.1 and
               General Order 2009-21a, no broadcasting may be done from the courthouse or
               courthouse plaza. Broadcasting includes blogging, microblogging, and any other
               direct, real-time dissemination of information to a general or public audience.

       2.      Recording devices (including, e.g., video cameras, audio recording devices, and
               stenotype machines) will not be permitted inside the courthouse or on the
               courthouse plaza. While cell phones, laptops and hand-held mobile devices with
               ancillary photographic or audio-visual recording capability may be permitted
               entry, the use of such devices to photograph, record or broadcast within the
               courthouse is strictly prohibited and any violation is subject to confiscation of
               equipment and to sanction by the Court.

       3.      The general Northern District of Ohio Media Guidelines shall apply to the extent
               that they are not superseded by the terms of this order.

       4.      Voir Dire and Trial in Courtroom 18B

               a.      Trial of this matter will be conducted in courtroom 18B.

               b.      Due to seating limitations, spectators and media will not be permitted into
                       courtroom 18B during voir dire. However, spectators and media will be
                       able to view the proceedings from Overflow Courtrooms 16B and 17B via
                       a closed-circuit audio-visual feed.
Case: 1:17-md-02804-DAP Doc #: 2709 Filed: 10/03/19 2 of 4. PageID #: 419145



          c.    Following voir dire, courtroom 18B will be open to both spectators and
                media for subsequent proceedings in this trial on a first-come, first-seated
                basis. However, so as not to disturb or interrupt the proceedings,
                spectators and media representatives who plan on entering/exiting the
                courtroom frequently, should view the proceedings from the Overflow
                Courtrooms 16B and 17B.

          d.    Public spectators seated in the gallery of Courtroom 18B are prohibited
                from the use of electronic communications or data entry devices
                (including, e.g., cellular telephones and laptop computers). Equipment
                used in violation of this provision is subject to confiscation.

    5.    Media Resources

          a.    The overflow rooms will be Courtrooms 16B and 17B. A live, closed
                circuit audiovisual feed of courtroom proceedings shall be available.

          b.    The spectator galleries located in Courtrooms 16B and 17B shall be
                reserved exclusively for members of the general public. The trial wells in
                said courtrooms will be set aside for the use of credentialed members of
                the media, on a first-come, first-served basis. Members of the media must
                present their media organization credentials in order to gain access to the
                trial well.

          c.    Public spectators seated in the galleries of the Overflow Courtrooms are
                prohibited from the use of electronic communications or data entry
                devices (including, e.g., cellular telephones and laptop computers).
                Equipment used in violation of this provision is subject to confiscation.

          d.    Credentialed media sitting in the trial wells will be permitted electronic
                communications and data entry devices (including, e.g., cellular
                telephones and laptop computers) subject to the restriction that no audio or
                video recording functions on those devices are utilized.

          e.    Telephone calls must be made and answered outside of the courtrooms.

          f.    Court personnel will be present in the Overflow Courtrooms to ensure
                compliance with the Court’s orders.

          g.    Room 109 has been designated as the Press Room in this court house.
                There is very limited space in the room, which is basic and not equipped
                with any special facilities. The Press Room will be open between the
                hours of 8 a.m. to 6 p.m., Monday through Friday, unless specified
                otherwise by the Court. Media representatives are not permitted in the
                Court House, including the Press Room, outside of normal court hours.



                                          2
Case: 1:17-md-02804-DAP Doc #: 2709 Filed: 10/03/19 3 of 4. PageID #: 419146



          h.     Media requests for copies of trial exhibits shall be made of the attorney
                 that offered said exhibit.

          i.     Court Media Contact

                 All media inquiries regarding this case must be directed to the following
                 email box: media@ohnd.uscourts.gov or to the Clerk of Court’s media
                 contacts for this case:

                 Vicky Mizell, Chief Deputy Clerk
                 Carl B. Stokes U.S. Court House
                 801 West Superior Avenue
                 Cleveland, OH 44113
                 Telephone: (216) 357-7081

                 Or

                 Melanie Dresch, Courtroom Services Supervisor
                 Carl B. Stokes U.S. Court House
                 801 West Superior Avenue
                 Cleveland, OH 44113
                 Telephone: (216) 357-7018

                 Requests for case specific information that is not already available on the
                 docket or on the MDL page of the Court’s public website
                 (https://www.ohnd.uscourts.gov/mdl-2804) should be made in writing to
                 the Court’s media mailbox or the Clerk of Court’s media contacts.
                 Requests for information that will require a judicial ruling will be
                 forwarded to the judge by the media contacts for his consideration.

          j.     Media interviews of trial participants in the courthouse, on the courthouse
                 steps or in the pedway to Tower City are prohibited. Interviews may be
                 conducted to the right of the Court House steps as you exit the building.
                 No cameras or cables may block entrance or exit from the Court House,
                 including the main entrance, all emergency exits and all vehicle
                 driveways. Care should be taken that pedestrian traffic along the sidewalks
                 is not impeded.

    6.    Juror Contact and Security

          a.     Following jurors, obtaining their license plate numbers, photographing
                 them, or attempting in any way to obtain their identities is prohibited.

          b.     Conversations, interviews, and written communications with prospective
                 jurors, and with selected jurors, before the Court has discharged the jury
                 are prohibited.

                                           3
 Case: 1:17-md-02804-DAP Doc #: 2709 Filed: 10/03/19 4 of 4. PageID #: 419147




           c.     Sketch artists rendering drawings of Court proceedings are prohibited
                  from drawing detailed sketches of any member of the jury. Silhouettes
                  with no distinguishing features, however, are permitted.

     7.    Points of courthouse egress and ingress, as well as hallways, may not be
           obstructed at any time.

     8.    The Court’s ongoing duty to conduct the trial in a safe and orderly manner may
           result in the modification of the requirements of this order.

     9.    The Court reserves the right to utilize its full contempt powers in enforcing this
           order.


IT IS SO ORDERED.

                                                 /s/Dan Aaron Polster 10/3/19
                                                 Dan Aaron Polster
                                                 United States District Judge




                                             4
